Citation Nr: 1419144	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-05 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether the reduction of a left upper lobectomy status post lung cancer from 100 percent to 30 percent, effective June 1, 2008, was proper.

2.  Entitlement to an increased rating for service-connected status post left upper lobectomy due to lung cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) from March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2010, the Veteran testified at a personal hearing before the undersigned.  A transcript of that hearing is of record.

In November 2010, the Board remanded this matter for additional development.  Because there has not been substantial compliance with the Remand, another remand is necessary.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection was established for status post left upper lobectomy due to lung cancer in a June 2007 rating decision.  A 100 percent rating was assigned under 38 C.F.R. § 4.97, Diagnostic Code 6819 (2013).  This diagnostic code specifies that six months after discontinuance of certain treatment for the cancer a VA examination shall be conducted, and, if no local recurrence or metastasis, the disability will be rated on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819 (2013). 

VA provided an examination in August 2007 and the rating was reduced to 30 percent, effective in June 2008, per the March 2008 rating decision currently on appeal.  That rating was assigned based on the results of pulmonary function testing. 

In August 2008, VA received a statement from the Veteran in which he asked for an increase in compensation for this disability, contending that the condition had worsened.  In October 2008, the Veteran underwent a VA examination to determine the severity of his lung condition.  The examiner did not conduct pulmonary function testing, stating that this was because "they have no diagnostic role in assessing lung cancer and because his lung volumes are permanently decreased due to left upper lobectomy." 

In November 2010, the Board remanded this case to schedule the Veteran for a VA examination to determine the severity of the disability resulting from the Veteran's service-connected lung condition.  The November 2010 Remand specified that new pulmonary function testing be conducted.  However, in a subsequent February 2012 VA examination, the VA examiner did not conduct new pulmonary function testing but rather listed the results of the of an August 2007 pulmonary function testing.  

On remand, VA must conduct pulmonary function testing unless one of the following applies:  (i) the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less, (ii) pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) there have been one or more episodes of acute respiratory failure; or (iv) outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1).  If one of these applies then it must be well documented.  A determination that pulmonary function testing has no diagnostic role in assessing lung cancer, and/or that his lung volumes are permanently decreased due to left upper lobectomy, is not an adequate reason for not conducting the testing. 

The Veteran's disability is currently rated based on the results of pulmonary function tests and the rating criteria provides that residuals of his service connected disability (which was treated with a left upper lobectomy) are to be rated on the results of pulmonary function tests.  The February 2012 VA examination is inadequate for rating purposes and the Veteran must be provided an adequate examination in this case.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA decides to afford the Veteran an examination, even if not statutorily required to do so, VA must ensure that the examination is an adequate one). 

As VA has not fulfilled its duty to assist in this matter, the Board must remand the matters involving the Veteran's status post left upper lobectomy due to lung cancer so that VA can provide an adequate examination.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide either the records of treatment of his lung condition by a non-VA practitioner, or provide the necessary information and authorizations for VA to request his records from the non-VA practitioner.  Associate any obtained records with the claims file.  If attempts are made to obtain any such records and are not successful, associate documentation and responses, if any, of such attempts.  If the AOJ makes attempts to obtain the records and is unsuccessful, the AOJ must send a letter to the Veteran informing him of the following:  (i) identification of the records that the AOJ was unable to obtain; (ii) an explanation of the efforts the AOJ made to obtain the records, (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) A notice that the claimant is ultimately responsible for providing the evidence.  

2.  Ensure that the Veteran is scheduled for a VA examination to determine the severity of disability resulting from his service-connected lung condition by a VA examiner who has not previously examined him.  The claims file and a copy of this remand must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the examination report as to whether he or she did review the claims file.  The examination must include / address the following:  

(a)  The VA examiner must conduct and report current results of pulmonary function testing (including FEV-1, FEV-1/FVC, and DLCO(SB) findings pre and post bronchodilator).  Pulmonary function testing is not required only if one of the following applies:  (i) the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less, (ii) pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) there have been one or more episodes of acute respiratory failure; or (iv) outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1).  If one of these applies then it must be well documented.  An explanation that pulmonary function testing has no diagnostic role in assessing lung cancer and/or that his lung volumes are permanently decreased due to left upper lobectomy is not an adequate reason for not completing this directive.  

(b)  In the February 2012 VA examination report, the examiner reported that a chest x-ray had shown a recurrence of adenocarcinoma in the Veteran's lungs.  Later in the VA examination report, the examiner reported that the Veteran was currently undergoing treatment for a malignant tumor but that treatment was completed and in a watchful waiting status.  Also reported by the examiner were chest x-rays from February 2012 that indicated no evidence of lung cancer.  The examiner must determine whether the Veteran currently has lung cancer and must discuss the conflicting reports of lung cancer within the February 2012 VA examination report.

3.  The AOJ must review the examination report.  If the report is not in compliance with the directives of this Remand, the AOJ must take immediate corrective action.  

4.  Then, readjudicate the issues on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time to respond thereto before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This Remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

